Exhibit 10.1

 

FTD, INC.

 

SECOND AMENDMENT
TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 7, 2005 and entered into by and among FTD, Inc., a Delaware corporation
(“Company”), the Guarantors (as defined in Section 5 hereof), the financial
institutions listed on the signature pages hereof (“Lenders”) and Credit Suisse,
Cayman Islands Branch (formerly known as Credit Suisse First Boston, acting
through its Cayman Islands Branch), as administrative agent for Lenders
(“Administrative Agent”), and is made with reference to that certain Credit
Agreement, dated as of February 24, 2004 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Company,
Lenders, UBS Securities LLC, as syndication agent, Wells Fargo Bank, N.A., as
documentation agent and Administrative Agent.  Capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.

 

RECITALS

 

WHEREAS, Company and Lenders desire to amend the Credit Agreement to permit
certain Capital Stock repurchases.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.  AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1                               Amendments to Subsection 7.5:  Restricted
Junior Payments

 

A.                                    Subsection 7.5 of the Credit Agreement is
hereby amended by adding at the end of clause (iii) thereof the following:

 

“and (e) for other repurchases of Capital Stock of Holdings in an aggregate
amount not to exceed $30,000,000 on or after November 7, 2005 but on or before
September 30, 2007; provided that after giving pro forma effect to any such
Restricted Junior Payments and repurchases (A) the Consolidated Leverage Ratio
as of the last day of the Fiscal Quarter immediately preceding the date of any
such Restricted Junior Payment is less than 4.25:1.00 and (B) the excess of the
aggregate Revolving Loan Commitments over the Total Utilization of Revolving
Loan Commitments as of the date of any such Restricted Junior Payment is at
least $20,000,000; provided further that, such repurchases are made with the
proceeds of the applicable Restricted Junior Payments within three Business Days
of the payment of such Restricted Junior Payments,”

 

A.                                    In addition, subsection 7.5 of the Credit
Agreement is hereby further amended by deleting the word “and” at the end of
clause (iii)(c) thereof.

 

--------------------------------------------------------------------------------


 

Section 2.                                          CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective only upon the satisfaction of all of the
following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Second Amendment Effective Date”):

 

A.                                    On or before the Second Amendment
Effective Date, Company shall deliver to Lenders (or to Administrative Agent for
Lenders) the following, each, unless otherwise noted, dated the Second Amendment
Effective Date:

 

1.                                       Signature and incumbency certificates
of its officers executing this Amendment ; and

 

2.                                       Copies of this Amendment executed by
Company and Guarantors.

 

B.                                    On or before the Second Amendment
Effective Date, all corporate and other proceedings taken or to be taken in
connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Administrative Agent,
acting on behalf of Lenders, and its counsel shall be satisfactory in form and
substance to Agent and such counsel, and Agent and such counsel shall have
received all such counterpart originals or certified copies of such documents as
Administrative Agent may reasonably request.

 

C.                                    Company shall have paid to Administrative
Agent the fees and expenses separately agreed to by Company and Administrative
Agent in connection with this Amendment, including an amendment fee for the
ratable benefit of each Lender that shall have executed this Amendment on or
prior to 5:00 P.M. New York City time on November 4, 2005 (the “Consenting
Lenders”) equal to 10 basis points multiplied by the sum of the aggregate
principal amount of the outstanding Term Loans and Revolving Loan Commitments
held by the Consenting Lenders.

 

D.                                    Administrative Agent and Requisite Lenders
shall have executed and delivered copies of this Amendment to Administrative
Agent.

 

E.                                      All fees and expenses incurred in
connection with this Amendment or previously billed to Company and owing to
Administrative Agent and Lenders pursuant to the Credit Agreement, including,
without limitation, the fees and expenses of O’Melveny & Myers LLP, shall have
been paid.

 

Section 3.                                          COMPANY’S REPRESENTATIONS
AND WARRANTIES

 

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Company represents and warrants to each
Lender that the following statements are true, correct and complete:

 

A.                                    Corporate Power and Authority.  Company
and each Guarantor has all requisite corporate power and authority to enter into
this Amendment and to carry out the

 

2

--------------------------------------------------------------------------------


 

transactions contemplated by, and perform its obligations under, this Amendment
and the Credit Agreement as amended by this Amendment (the “Amended Agreement”),
as applicable.

 

B.                                    Authorization of Agreements.  The
execution and delivery of this Amendment and the performance of the Amended
Agreement have been duly authorized by all necessary corporate action on the
part of Company and each Guarantor, as applicable.

 

C.                                    No Conflict.  The execution, delivery and
performance by Company and each Guarantor of this Amendment and the performance
by Company of the Amended Agreement do not and will not (i) violate any
provision of any law or any governmental rule or regulation applicable to
Company or any Guarantor, the Organizational Documents of Company or any
Guarantor or any order, judgment or decree of any court or other agency of
government binding on Company or any Guarantor, (ii) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Company or any Guarantor, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Company or any Guarantor (other than Liens created under any of the
Loan Documents in favor of Administrative Agent on behalf of Lenders), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of Company or any Guarantor.

 

D.                                    Governmental Consents.  The execution,
delivery and performance by Company and each Guarantor of this Amendment and the
performance by Company of the Amended Agreement do not and will not require any
registration with, consent or approval of, or notice to, or other action to,
with or by, any federal, state or other governmental authority or regulatory
body.

 

E.                                      Binding Obligation.  This Amendment has
been duly executed and delivered by Company and each Guarantor and this
Amendment and the Amended Agreement are the legally valid and binding
obligations of Company and each Guarantor, as applicable, enforceable against
Company and each Guarantor, as applicable, in accordance with their respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

 

F.                                      Incorporation of Representations and
Warranties From Credit Agreement.  The representations and warranties contained
in Section 5 of the Credit Agreement are and will be true, correct and complete
in all material respects on and as of the Second Amendment Effective Date to the
same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

 

G.                                    Absence of Default.  No event has occurred
and is continuing or will result from the consummation of the transactions
contemplated by this Amendment that would constitute an Event of Default or a
Potential Event of Default.

 

3

--------------------------------------------------------------------------------


 

Section 4.  MISCELLANEOUS

 

A.                                    Reference to and Effect on the Credit
Agreement and the Other Loan Documents.

 

(i)                                     On and after the Second Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Amended Agreement.

 

(ii)                                  Except as specifically amended by this
Amendment, the Credit Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed.

 

(iii)                               The execution, delivery and performance of
this Amendment shall not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of Agent or any Lender under, the Credit Agreement or any of the other Loan
Documents.

 

B.                                    Fees and Expenses.  Company acknowledges
that all costs, fees and expenses as described in subsection 10.2 of the Credit
Agreement incurred by Administrative Agent and its counsel with respect to this
Amendment and the documents and transactions contemplated hereby shall be for
the account of Company.

 

C.                                    Headings.  Section and subsection headings
in this Amendment are included herein for convenience of reference only and
shall not constitute a part of this Amendment for any other purpose or be given
any substantive effect.

 

D.                                    Applicable Law.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

E.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered (including a
facsimile thereof) shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

 

Section 5.   ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS

 

Each guarantor (or pledgor) listed on the signatures pages hereof (each, a
“Guarantor”) hereby acknowledges and agrees that any of the Guaranties and
Collateral

 

4

--------------------------------------------------------------------------------


 

Document (each, a “Credit Support Document”) to which it is a party or otherwise
bound shall continue in full force and effect and that all of its obligations
thereunder shall be valid and enforceable and shall not be impaired or limited
by the execution or effectiveness of this Amendment.  Each Guarantor represents
and warrants that all representations and warranties contained in the Amended
Agreement and the Credit Support Documents to which it is a party or otherwise
bound are true, correct and complete in all material respects on and as of the
Second Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true, correct and complete in
all material respects on and as of such earlier date.

 

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

 

[The remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

FTD, INC.

 

 

 

 

 

By:

/S/ MICHAEL SOENEN

 

Name:

Michael Soenen

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (formerly know as Credit Suisse First
Boston, acting through its Cayman Islands Branch), individually and as
Administrative Agent

 

 

 

 

 

By:

/S/ VANESSA GOMEZ

 

Name:

Vanessa Gomez

 

Title:

Vice President

 

 

 

 

 

 

By:

/S/ NUPUR KUMAR

 

Name:

Nupur Kumar

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

(Lenders signature pages omitted.)

 

--------------------------------------------------------------------------------


 

GUARANTORS:

 

 

FTD GROUP, INC., as a Guarantor (for purposes of Section 5 hereof only)

 

 

 

/S/ MICHAEL SOENEN

 

Name:

Michael Soenen

 

Title:

President and Chief Executive Officer

 

 

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC., as a Guarantor (for purposes of Section 5
hereof only)

 

 

 

By:

/S/ JON R. BURNEY

 

Name:

Jon R. Burney

 

Title:

Vice President, General Counsel

 

 

 

 

 

VALUE NETWORK SERVICE, INC., as a Guarantor (for purposes of Section 5 hereof
only)

 

 

 

 

 

By:

/S/ JON R. BURNEY

 

Name:

Jon R. Burney

 

Title:

Secretary

 

 

 

 

 

FTD INTERNATIONAL CORPORATION, as a Guarantor (for purposes of Section 5 hereof
only)

 

 

 

 

 

By:

/S/ JON R. BURNEY

 

Name:

Jon R. Burney

 

Title:

Secretary

 

--------------------------------------------------------------------------------


 

 

FTD HOLDINGS, INCORPORATED, as a Guarantor (for purposes of Section 5 hereof
only)

 

 

 

 

 

By:

/S/ JON R. BURNEY

 

Name:

Jon R. Burney

 

Title:

Secretary

 

 

 

 

 

 

 

FTD.COM, INC., as a Guarantor (for purposes of Section 5 hereof only)

 

 

 

 

 

By:

/S/ JON R. BURNEY

 

Name:

Jon R. Burney

 

Title:

Vice President, General Counsel

 

 

 

 

 

 

 

FLOWERS USA, INC., as a Guarantor (for purposes of Section 5 hereof only)

 

 

 

 

 

By:

/S/ JON R. BURNEY

 

Name:

Jon R. Burney

 

Title:

Secretary

 

 

 

 

 

 

 

RENAISSANCE GREETING CARDS, INC., as a Guarantor (for purposes of Section 5
hereof only)

 

 

 

 

 

By:

/S/ JON R. BURNEY

 

Name:

Jon R. Burney

 

Title:

Secretary

 

--------------------------------------------------------------------------------